BROWN, District Judge.
I must withhold discharge in this case. The bankrupt’s testimony presents so improbable a story, and is so destitute of any corroborating circumsiance whatever, that I cannot resist the conviction that the alleged debt of $3,000 for moneys loaned by the sister is largely, if not wholly, fictitious. The schedules state this debt as accruing on February 26,1898. The bankrupt says that it was made up of sums of $50 to $100 loaned at various times during a year or two preceding. The sister was unmarried and at that time was only from 18 to 20 years of age. Her father and mother were dead and left her no property. She had no business and was earning nothing. No apparent means of hers are shown. The bankrupt could give no further particulars. The greatest efforts were made by the creditors to procure the attendance of the sister as a witness— a.ll unsuccessful. Unfortunately she died in July, 1899, but until within a few weeks before that she might have been produced by the bankrupt and would have been subpoenaed by the creditors if she could have "been found. She lived at various places, mostly with her brothers and sisters, from time to time. She did not prove the debt in bankruptcy. The mortgage given for it was upon the household furniture, paintings and effects of the bankrupt. I cannot conceive that a jury, upon the testimony given, would credit the bankrupt’s story or uphold the mortgage asa bona fide transaction. The necessary inference is that it was given to shield the bankrupt’s valuable household effects from creditors.